

SUBORDINATION AGREEMENT


THIS SUBORDINATION AGREEMENT (this “Agreement”) dated August __, 2009, is made
by Ventiv Commercial Services, LLC, a New Jersey limited liability company,
having a place of business at 500 Atrium Drive, Somerset, New Jersey 08873
(“Creditor”), Millennium Biotechnologies Group, Inc., a Delaware corporation
having its place of business at 665 Martinsville Road, Basking Ridge, New Jersey
(the “Parent”), Millennium Biotechnologies, Inc., a Delaware corporation having
its place of business at 665 Martinsville Road, Basking Ridge, New Jersey (the
“Subsidiary” and together with Parent the “Debtors”); and the holders of
Parent’s Senior Secured 12% Notes (collectively the “Lenders”).


RECITALS


A.          Lender represents that it has extended and/or will extend a loan
(the “Loan”) to Parent in the aggregate principal amount of up to
$7,800,000.00.  The Loan is evidenced by certain promissory notes in the
principal amount of up to $7,800,000.00 by Borrower and payable to the order of
Lenders (as amended or modified from time to time, the "Unit Notes").  The Loan
is secured by a certain Security Agreement dated as of the date hereof (the
"Security Agreement") and certain other documents which have been executed in
connection with the Loan by Parent and Subsidiary (such documents, as the same
may have been amended from time to time, are collectively referred to herein as
the “Security Documents”).  The payment of the Unit Notes is unconditionally
guaranteed by Subsidiary.  The Unit Notes, the Security Agreement, the Security
Documents and the Guaranty, are collectively called the “Loan Documents”.


B.           Creditor previously extended a loan to Debtors as evidenced by a
Note dated September 27, 2009 in the original principal amount of $2,710,563,
which principal amount, following amendment dated as of August 1, 2009, has been
reduced to $400,000 (the “Subordinate Loan”) in accordance with the terms and
conditions set forth in the second Amendment to Security Agreements and
Convertible promissory Note made effective as of August 1, 2009.    The
Subordinate Loan is secured by a security agreement made by each of the Debtors
creating a lien on all of their property and assets (the “Subordinate Security
Agreement’).  The payment of the Subordinate Notes is unconditionally guaranteed
by Parent as set forth in the Subordinate Note.  The Subordinate Note and the
Subordinate Security Agreement are hereinafter called the “Subordinate Loan
Documents”.


C.           As a condition to Lenders making the Loan to Parent, and with the
knowledge that Lenders would not make the Loan without Creditor’s execution and
delivery of this Agreement, Creditor has agreed to execute and deliver this
Agreement.


NOW THEREFORE, in consideration of the foregoing, the sum of Ten Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties, the parties hereto do hereby
agree as follows:


1.           Subordination of Subordinate Loan.  Creditor and Debtors each agree
that the Subordinate Loan is, and shall continue to be, subordinate in right of
payment to the prior payment in full of the indebtedness of Debtors to Lenders
as specifically identified in the Unit Notes (the “Obligations”).


2.           Conditional Non-Payment on the Subordinate Loan.  Creditor agrees
not to ask, demand, sue for, take, or receive from Debtors , directly or
indirectly, in cash or other property, by set-off or in any other matter,
payment of all, or any part of, the Subordinate Loan unless and until the
Debtors are in Default under the terms of the Subordinate Loan Documents and
such default has not been cured for a period of six months following the
occurrence of such default (the “Six Month Default Date”), Debtor shall provide
Creditor with written notice in the event it receives a default notice from the
Unit Note holders.  Notwithstanding the foregoing, so long as there is no
default or event of default under any of the Unit Notes, Creditor may receive a
payment of principal and/or interest from the Debtors in accordance with the
terms of the Subordinate Loan Documents.

 
 

--------------------------------------------------------------------------------

 
 
3.           Priority.  Debtor’s represents and warrant that except to the
extent subordinated to the Lenders to the extent set forth in this Agreement,
Creditor has a priorty lien position.


4.           Subordination of Documents.  All of the Subordinate Loan Documents
are hereby subordinated and made subject to the Loan Documents.  Without
limitation of the foregoing, the liens, provisions and security interests of the
Subordinate Security Agreement are hereby subordinated to the Security
Agreement.  Creditor further agrees not to exercise any of its rights or
remedies against Debtors under the Subordinate Loan Documents (including, but
not limited to, the commencement of or participation in any Enforcement Action
(as defined below)) without the prior written consent of Lenders, which may be
granted or denied in Lenders’ sole and absolute discretion provided such consent
shall not be required following the Six Month Default Date.  As used herein,
“Enforcement Action” shall mean, without limitation, any action or proceeding to
recover the indebtedness evidenced by the Subordinate Loan Documents, the
commencement of a foreclosure proceeding, the exercise of a statutory power of
sale, the taking of a deed or assignment in the manner of a deed in lieu of
foreclosure, the obtaining of a receiver or the taking of any other enforcement
action whatsoever against, or the taking of possession or control of, the
Property or any other collateral securing the Subordinate Loan or the Loan, as
the case may be, or otherwise the exercise of any of the rights or remedies
available to Lenders under the Loan Documents upon the occurrence of a default
or event of default under the Loan Documents or to Creditor under the
Subordinate Loan Documents or as permitted by applicable law, as the case may
be.  Notwithstanding anything contained herein to the contrary, any Enforcement
Action by the Creditor shall be subject and subordinate to the superior lien of
Lenders.


5.           Amendments, etc.  No amendment or waiver of any provision of this
Agreement shall in any event be effective unless the same shall be in writing
and signed by Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.


6.           Notices.  All notices, requests and other communications to either
party hereunder shall be in writing and shall be given to such party at its
address set forth below or at such other address as such party may hereafter
specify for the purpose of notice to Creditor, Borrower or Lender.  Each such
notice, request or other communication shall be effective (a) if given by mail,
when such notice is deposited in the United States Mail with first class postage
prepaid, addressed as aforesaid, provided that such mailing is by registered or
certified mail, return receipt requested, or (b) if given by overnight delivery,
when deposited with a nationally recognized overnight delivery service such as
Federal Express or Airborne with all fees and charges prepaid, addressed as
provided below.



If to Creditor:
Ventiv Commercial Services, LLC,
 
500 Atrium Drive
 
Somerset, New Jersey 08873
 
Attention:  Michael Ryan
   
With a copy to:
David S. Blatteis, Esq.
 
Norris, McLaughlin & Marcus, P.A.
 
721 Route 202-206
 
P.O. Box 5933 Bridgewater, NJ 08807-5933
   
If to Debtors:
Millennium Biotechnologies Group, Inc.
 
Attn: President
 
665 Martinsville Road



 
Basking Ridge, New Jersey 07920
   
If to Lender:
 

 
2

--------------------------------------------------------------------------------


 
Notices to Debtors shall be copied to Peter R. Silverman, Silverman Sclar Shin &
Byrne PLLC, 381 Park Avenue South, 16th Floor, New York, New York 10016.


7.           Continuing and Binding Agreement.  This Agreement is a continuing
agreement and shall:  (a) remain in full force and effect until the Obligations
shall have been paid in full; (b) be binding upon Creditor, Debtors, and their
respective heirs, successor and assigns; and (c) inure to the benefit of and be
enforceable by Lender and its heirs, successors, transferees, and assigns.


8.           Assignment.  This Agreement may be endorsed, assigned and
transferred in whole or in part by Lender, and any such holder and assignee of
this Agreement shall succeed to and be possessed of the rights of Lender under
this Agreement to the extent transferred and assigned.


9.           Entire Agreement.  This Agreement contains the entire terms of the
Agreement between the parties with respect to the subject matter hereof.  This
Agreement supersedes all prior discussions and agreements between the parties
with respect to the subject matter hereof, and all prior drafts of this
Agreement as if such discussions, agreements and drafts never existed.


10.         Headings.  The headings of the Sections of this Agreement are for
the convenience of reference only, are not to be considered a part hereof and
shall not limit or otherwise affect any of the terms hereof.


11.         Partial Invalidity.  Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.


12.         Gender.  Whenever the singular or plural number, or the masculine,
feminine or neuter gender is used herein, it shall legally include the other.


13.         Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey; provided,
however, that if any applicable conflict or choice of law rules would choose the
law of another state, Borrower and Creditor each hereby waive such rules and
agree that New Jersey substantive, procedural and constitutional law shall
nonetheless govern.  Any action brought by Crediotr or Debtors relating to this
Agreement shall be broughtin the State or federal courts located in the State of
New Jersey.


IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written, to be effective for all purposes as of such date.



 
Ventiv Commercial Services, LLC
           
By:
/s/ Michael P. Ryan
   
Print: 
Michael P. Ryan
   
Its:
Chief Financial Officer
 


 
3

--------------------------------------------------------------------------------

 


Millennium Biotechnologies, Inc. a Delaware Corp.
   
By: 
/s/ Mark C. Mirken
Name:  Mark C. Mirken
Title:  Chief Executive Officer
 
Millennium Biotechnologies Group, Inc.
   
By:
/s/ Mark C. Mirken
Name:  Mark C. Mirken
Title:  Chief Executive Officer



LENDERS
     
  /s/ Leon Frenkel
, as representative
of the Unit Note Holders
     
  /s/ Seahorse Enterprises, LLC.
, as representative
of the Unit Note Holders
     
  /s/ Kenneth Sadowsky
, as representative
of the Unit Note Holders
 

 
 
 

--------------------------------------------------------------------------------

 